NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                             IN THE DISTRICT COURT OF APPEAL

                                             OF FLORIDA

                                             SECOND DISTRICT

DEANTE JOHNSON,                              )
                                             )
             Appellant,                      )
                                             )
v.                                           )       Case No. 2D15-651
                                             )
STATE OF FLORIDA,                            )
                                             )
             Appellee.                       )
                                             )

Opinion filed December 11, 2015.

Appeal from the Circuit Court for Polk
County; Glenn T. Shelby, Judge.

Howard L. Dimmig, II, Public Defender,
and Joseph N. D'Achille, Jr., Special
Assistant Public Defender, Bartow, for
Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Cerese Crawford Taylor,
Assistant Attorney General, Tampa, for
Appellee.




PER CURIAM.

             Deante Johnson appeals his judgments and sentences for kidnapping and

battery. We affirm in all respects except for the written sentence for kidnapping, which

we remand for correction of a scrivener's error.
             Although the trial court orally pronounced that it found Mr. Johnson to be a

habitual felony offender and a prison releasee reoffender, it explained that Mr. Johnson

was to be sentenced only as a prison releasee reoffender with respect to his sentence

on count two, i.e., the sentence of life imprisonment for kidnapping. However, on the

written sentence form for what appears to be special provisions applicable to the

sentence on count two, the boxes for habitual felony offender sentencing and prison

releasee reoffender sentencing were both marked with an "X." On this form, it is clear

that the habitual felony offender box is to be marked only when a defendant is both

adjudicated to be a habitual felony offender and sentenced as a habitual felony

offender. The State admits that the written sentence is inconsistent with the oral

pronouncement. Accordingly, we remand with directions that this scrivener's error be

corrected.

             Affirmed; remanded to correct scrivener's error.



ALTENBERND, KELLY, and LaROSE, JJ., Concur.




                                           -2-